DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This communication is responsive to Application No. 17/716,372 filed on April 08, 2022, which is a CON of 16/321,612 (US 11,303,329 B2). Claims 1-20 are subject to examination.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

4.	Claims 1, 6, 11 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 5 and 13 respectively of US Patent No. 11,303,329 B2.

Claim 1 of Instant Application
Claim 1 of Patented Application
 A method performed by a terminal, comprising: receiving, from a first transmission and reception point (TRP), reference signal configuration information on the first TRP and reference signal configuration information on a second TRP; measuring a reference signal corresponding to the first TRP based on the reference signal configuration information on the first TRP and a reference signal corresponding to the second TRP based on the reference signal configuration information on the second TRP; transmitting, to the first TRP, a measurement result including measurement information on the reference signal corresponding to the first TRP and measurement information on the reference signal corresponding to the second TRP; receiving, from the first TRP, TRP change indication information including a beam identity of the second TRP; and receiving downlink information from the second TRP based on a configuration being changed as a response to receiving of the TRP change indication information.
 A method performed by a terminal, comprising: receiving, from a first transmission and reception point (TRP), resource configuration information, comprising reference signal configuration information on the first TRP of a base station and reference signal configuration information on a second TRP of the base station; measuring a reference signal corresponding to the first TRP and a reference signal corresponding to the second TRP based on the resource configuration information; reporting, to the first TRP, measurement information on the reference signal corresponding to the first TRP and the reference signal corresponding to the second TRP; receiving, from the first TRP, TRP change indication information including a beam identity of the second TRP and quasi-co-location (QCL) information associated with the beam; and changing a configuration for receiving downlink information from the second TRP based on the TRP change indication information.



	Although the claims are not identical, they are not patentably distinct from each other because both claims are directed to a method (terminal). However, the instant discloses the subject matter in a broad manner and thus anticipates the same.
	
Claim 6 of Instant Application
Claim 9 of Patented Application
A method performed by a base station, comprising: transmitting, to a terminal via a first transmission and reception point (TRP), reference signal configuration information on the first TRP and reference signal configuration information on a second TRP; transmitting, to the terminal, a reference signal corresponding to the first TRP based on the reference signal configuration information on the first TRP and a reference signal corresponding to the second TRP based on the reference signal configuration information on the second TRP; receiving, from the terminal, a measurement result including measurement information on the reference signal corresponding to the first TRP and measurement information on the reference signal corresponding to the second TRP; determining a TRP change for the terminal based on the measurement result; transmitting, to the terminal via the first TRP, TRP change indication information including a beam identity of the second TRP; and transmitting downlink data from the second TRP to the terminal based on a configuration being changed as a response to the TRP change indication information.
A method performed by a base station, comprising: transmitting, to a terminal via a first transmission and reception point (TRP), resource configuration information comprising reference signal configuration information on the first TRP of the base station and reference signal configuration information on a second TRP of the base station; transmitting, to the terminal, a reference signal corresponding to the first TRP and a reference signal corresponding to the second TRP based on the resource configuration information; receiving, from the terminal, measurement information on the reference signal corresponding to the first TRP and the reference signal corresponding to the second TRP; determining a TRP change for the terminal based on the measurement information; transmitting, to the terminal via the first TRP, TRP change indication information including a beam identity of the second TRP and quasi-co-location (QCL) information associated with the beam; and changing a configuration for transmitting downlink data from the second TRP to the terminal based on the TRP change indication information.



	Although the claims are not identical, they are not patentably distinct from each other because both claims are directed to a method (base station). However, the instant discloses the subject matter in a broad manner and thus anticipates the same.
	
Claim 11 of Instant Application
Claim 5 of Patented Application
A terminal comprising: a transceiver; and a controller configured to: receive, from a first transmission and reception point (TRP), reference signal configuration information on the first TRP and reference signal configuration information on a second TRP, measure a reference signal corresponding to the first TRP based on the reference signal configuration information on the first TRP and a reference signal corresponding to the second TRP based on the reference signal configuration information on the second TRP, transmit, to the first TRP, a measurement result including measurement information on the reference signal corresponding to the first TRP and measurement information on the reference signal corresponding to the second TRP, receive, from the first TRP, TRP change indication information including a beam identity of the second TRP, and receive downlink information from the second TRP based on a configuration being changed as a response to receiving of the TRP change indication information.
A terminal, comprising: a transceiver; and a controller configured to: receive, from a first transmission and reception point (TRP) via the transceiver, resource configuration information, comprising reference signal configuration information on the first TRP of a base station and reference signal configuration information on a second TRP of the base station, measure a reference signal corresponding to the first TRP and a reference signal corresponding to the second TRP based on the resource configuration information, report, to the first TRP via the transceiver, measurement information on the reference signal corresponding to the first TRP and the reference signal corresponding to the second TRP, receive, from the first TRP via the transceiver, TRP change indication information including a beam identity of the second TRP and quasi-co-location (QCL) information associated with the beam, and change a configuration for receiving downlink information from the second TRP based on the TRP change indication information.



	Although the claims are not identical, they are not patentably distinct from each other because both claims are directed to a terminal. However, the instant discloses the subject matter in a broad manner and thus anticipates the same.
	
Claim 16 of Instant Application
Claim 13 of Patented Application
A base station comprising: a transceiver; and a controller configured to: transmit, to a terminal via a first transmission and reception point (TRP), reference signal configuration information on the first TRP and reference signal configuration information on a second TRP, transmit, to the terminal, a reference signal corresponding to the first TRP based on the reference signal configuration information on the first TRP and a reference signal corresponding to the second TRP based on the reference signal configuration information on the second TRP, receive, from the terminal, a measurement result including measurement information on the reference signal corresponding to the first TRP and measurement information on the reference signal corresponding to the second TRP, determine a TRP change for the terminal based on the measurement result, transmit, to the terminal via the first TRP, TRP change indication information including a beam identity of the second TRP, and transmit downlink data from the second TRP to the terminal based on a configuration being changed as a response to the TRP change indication information.
A base station, comprising: a transceiver comprising a first transmission and reception point (TRP) and a second TRP; and a controller configured to: transmit, to a terminal via the first TRP, resource configuration information, comprising reference signal configuration information on the first TRP of the base station and reference signal configuration information on the second TRP of the base station, transmit, via the transceiver, a reference signal corresponding to the first TRP and a reference signal corresponding to the second TRP based on the resource configuration information, receive, from the terminal via the first TRP, measurement information on the reference signal corresponding to the first TRP and the reference signal corresponding to the second TRP, determine a TRP change for the terminal based on the measurement information, transmit, to the terminal via the first TRP, TRP change indication information including a beam identity of the second TRP and quasi-co-location (QCL) information associated with the beam, and change a configuration for transmitting downlink data from the second TRP to the terminal based on the TRP change indication information.



	Although the claims are not identical, they are not patentably distinct from each other because both claims are directed to a base station. However, the instant discloses the subject matter in a broad manner and thus anticipates the same.
	
Reason for Allowance
5.	Regarding claims 1, 6, 11 & 16 Choi (US 2011/0306347 A1 –Cited Earlier) and Kim (US 2015/0304994 A1 –Cited Earlier) teaches see CON 16/321,612 –Non-Final Rejection (claims 1, 5, 19 & 13) mailed on 07/20/21. In addition, Guo (US 2017/0373731 A1) discloses in Figures 11-12, TRP change indication. However, prior art of record fails to disclose see Notice of Allowance mailed on 12/09/21 (excluding the QCL portion) of the CON 16/321,612.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWKAT M. ALI whose telephone number is (571) 270-1639. The Examiner can normally be reached on Monday-Thursday 8:30AM-3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO AIR at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, SAM K. AHN can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWKAT M ALI/
Primary Examiner, Art Unit 2633